Citation Nr: 1456355	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-06 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to December 1954.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In January 2012, the Board issued a decision that denied the claim of entitlement to service connection for low back disability.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the January 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  This decision fulfills that request.

In December 2014, the Veteran was scheduled for a hearing before the undersigned Veterans Law Judge.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed low back disability was incurred during his active duty.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a low back disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim for Service Connection

A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

B.  Low Back Disability

The Veteran contends he incurred his low back disability during his military service.  During the January 2011 Board hearing, the Veteran explained that he injured his back on one occasion after a piece of machinery struck his back.  He explained that he was treated in service for the injury but it was only "very little treatment."  He stated that he returned to work shortly thereafter.  The Veteran testified that he injured his back on a second occasion when a stack of canned goods fell over, hitting him in his back.  He explained that it damaged a second vertebra, essentially creating two separate injuries to his back, which was treated at sick call, but he returned to work immediately.  The Veteran asserts that his current low back disability is attributable to his active military service.  He reports that he received back treatment since service discharge and prior to his jeep accident in 1981, but that the records were unavailable-he did not have copies of these records and the medical providers were now deceased.

Service treatment records reflect that the Veteran was seen for complaint of back strain in January 1953.  The Veteran was treated with heat and traction, and returned to duty.  He presented in June 1954 for muscle strain, treated with Aspirin with codeine.  Service separation examination dated December 1954 shows normal spine on clinical evaluation (the summary of defects and diagnoses-list of diagnoses with item numbers from side 1 of examination report-is blank).

Private medical records show that the Veteran sustained injuries-compound fracture of the left tibia with non union-in a vehicular (jeep) accident in August 1981.  Thereafter, the Veteran had left above knee, leg amputation.  Treatment notes dated December 1981 through December 1983  reflect lumbosacral pain probably secondary to anatomical short leg on left, secondary to status post osteotomy and repair of compound fracture of left lower leg.  A letter dated May 1983 by J.F., D.O, reflects that the Veteran had worked in "heavy work" as a mechanic and welder.  The Veteran had multiple revisions of amputation, with below knee revision in 1985.

During a private neurological examination dated in December 1988 for complaints of migrating pains, the Veteran reported that he was in "fairly good health" until 1981 when he rolled over in a jeep and the roll bar took off his left knee below the knee-with amputation and subsequent revisions.  The Veteran stated that he had had low back pain for a "long time."

A private hospital report dated September 1993 reflects various medical complains, but none involving the spine.  It was noted that the Veteran had an above knee left leg amputation, and had chronic musculoskeletal problems and arthritis.

VA received a claim for VA compensation based on exposure to ionizing radiation in November 2004.  This claim did not include low back disability.  On VA examination, the Veteran reported low back pain due to "crushed vertebrae."  He reported that he injured his back in the Marshall Islands lifting barrels of oil, and that "the tractor he was driving to lift/move the oil barrels kicked back and twisted him."  The impression included chronic low back pain.

An April 2005 private orthopedic report shows that the Veteran underwent an initial evaluation for back pain.  By history, he injured his back in 1952 in service.  He reported a 50 year history of pain.  The impression was lumbar spinal stenosis and lumbosacral degenerative disc changes.  Subsequently dated records show follow-up care and treatment for low back pain.  In June 2005, it was noted that the Veteran had a 20 year history of low back pain.

Report of VA examination dated July 2007 reflects review of the claims file and evaluation of low back pain.  The Veteran reported vaguely having back pain "for years" and having back pain radiating to his left hip for approximately 7 years.  The diagnosis was spondyloarthritis with spinal stenosis and right L5-S1 radiculopathy, along with peripheral neuropathy of all extremities not related to the lower back.  The examiner noted in-service injuries of a contusion of his lower back after being thrown backwards against a barrel and after handling heavy oil containers.  The VA examiner also noted various items:  The post service 1981 jeep accident, which resulted in treatment for chronic low back pain and rehabilitation; the Veteran's treatment for low back pain by a private provider described as "probably secondary to left leg trauma" and "probably" secondary to anatomically short left leg; and worsening of lower back pain after continued weight gain and sedentarism.  The examiner opined that the Veteran's low back disability is "less likely than not" related to his military service.

A private medical opinion from A. J., M.D., dated January 2007 reflects his opinion that "more likely than not, the patient appears to have sustained injuries to his spine during his military career which continue to be symptomatic at this time."  The physician noted that the Veteran stated that his back symptoms began during his military service, and that the information he has obtained since treating the Veteran indicates that his injuries are "remote in origin . . . .[,] they are not recent."  The physician noted that he first treated the Veteran in June 2005.  In an addendum dated April 2008, the physician reports that "I have reviewed all the record you have given me.  I have not changed my opinion at all regarding the fact that more likely than not, your injury was caused during military service as I stated before."

The Veteran submitted several lay statements dated in 2007 in support of his claim from family and friends.  These reflect that they were told the Veteran had injured his back in service, and noted that he had had back complaints after that injury.  His daughter and a former coworker/friend emphasized that he had had back complaints prior to his jeep accident.

A statement from VA doctor C.G. dated October 2008 reflects that he reviewed the service medical records with regard to his chronic low back pain along with the statements of friends and family, and concluded that "It is my opinion that his chronic lumbar spine problems are more likely than not to be related to his original reported low back injuries that occurred while on active duty."

A VA medical opinion dated April 2011 reflects that the physician reviewed the claims file, to include the hearing transcript, records pertaining the 1981 jeep accident, and the favorable medical opinion of Dr. A.J.  He opined that the current back disability was not related to service because the injuries sustained in service appeared to be "not serious, they resolved," that the Veteran's first documented post service back complaints were subsequent to his 1981 jeep accident, and that the Veteran had other factors to explain his back condition to include age, multiple joint osteoarthritis, obesity, sedentarism, and scoliosis.

As reviewed above, the STRs clearly document treatment for back strain in January 1953 and June 1954.  As such, the Board finds that the requirement that there have been an in-service injury or event concerning the low back has been met.  Additionally, the VA and private examiners all agree that the Veteran has a current low back disability.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed low back disability.

Of probative value in the present case are the statements from the Veteran, his family, and his friends.  These statements provide positive evidence of a continuity of low back symptomatology.  Laypersons may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, laypersons are without a doubt competent to report symptoms and events that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The layperson assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current low back disability is productive of pain.  Thus, the Board finds that the Veteran's and layperson statements that his diagnosed low back disability is related to his in-service injury have some tendency to make a link between them more likely than it would be without such assertions.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

Further, both a private doctor (Dr. J.) and a VA physician (Dr. G.) gave opinions which support the Veteran's claim.  In giving their opinions, each examiner drew from the evidence of record and supported their conclusions.  Significantly, nothing within their reports is contradictory.  The opinions relate directly to this Veteran, and these opinions consider both the Veteran's assertions and documented history.  As such, the Board affords the records from Dr. J. and Dr. G. significant probative value.

The Board acknowledges the July 2007 and April 2011 VA opinions which weigh against the claim.  However, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, there are two reasoned medical opinions which weigh against the claim, and there are two reasoned medical opinions which support the claim.  The medical opinions of record appear to be in equipoise.

In light of these conflicting medical opinions, and the competent and credible lay testimony of record, the Board finds that the Veteran's low back disorder cannot be disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current low back disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.



ORDER

Entitlement to service connection for a low back disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


